Citation Nr: 1420202	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to November 1960.  

This appeal to the Board of Veteran's Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his claim for service connection for bilateral hearing loss.  In July 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in April 2011.  

In the December 2010 SOC, the RO reopened the Veteran's claim but denied the claim for service connection for bilateral hearing loss on its merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Bartnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both  matters set forth on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals an Appellate Brief dated in April 2014.  The remainder of the documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In a June 2006 decision, the RO denied the claim for service connection for bilateral hearing loss.  Although notified of the denial in a June 2006 letter, the Veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the June 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  

4.  Although the  Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, there is no competent, credible evidence that the Veteran experienced bilateral hearing loss   Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative medical opinion to directly address the medical relationship, if any, between current bilateral hearing loss disability and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The RO's June 2006 denial of the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  As additional evidence received since the RO's June 2006 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

At the outset, the Board finds that, given the favorable disposition of the request to reopen, all notification and development actions needed to fairly resolve this aspect of the appeal have been accomplished.

As for the claim for service connection, on the merits, the Board observes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a June 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for bilateral hearing loss, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The June 2010 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the VCAA's timing of notice requirement and content of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection, on the merits.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records including audiological evaluations, a private doctor's opinion letter, a VA examination and VA opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf, and a printout of research on hearing protection in military service submitted by the Veteran.  The Board finds that no further RO action, prior to appellate consideration, is required.  

The Board notes, in particular, that the VA examination and opinions obtained are adequate for adjudication of the claim for service connection.  The June 2006 VA examination report documents the examiner's interview with the Veteran, review of the record, and a full audiological evaluation, to include appropriate testing.  Furthermore, the May 2012 VA opinion took into consideration a full review of the record and included medical literature as a basis for the conclusions drawn.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

A. Petition to Reopen

The Veteran's claim for service connection for bilateral hearing loss was initially denied in a June 2006 rating decision.  The pertinent evidence then of record consisted of the Veteran's service treatment records, private treatment records, a private doctor's opinion and a June 2006 VA examination.  On this record, the RO denied the claim, noting that the Veteran's hearing loss did not occur in nor was it caused by his military service.  

Although notified of the June 2006 denial in a letter the same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's June 2006 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran submitted a new private audiological examination in April 2010, indicating his desire to reopen the previously-denied claim for service connection for bilateral hearing loss.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the June 2006 rating decision includes private treatment records, a May 2012 VA examiner's opinion, research on hearing protection in military service, as well as various written statements from the Veteran and his representative, on his behalf.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.  At the time of the June 2006 rating decision, the evidence of record contained conflicting opinions as to whether the Veteran's current hearing loss was related to his military service.  The newly submitted evidence includes a new VA opinion, a private audiological examination as well as research materials about hearing protection and noise exposure in military service.  This new evidence relates to the Veteran's current hearing loss and its link to his in-service noise exposure.  


The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the June 2006 final denial of the claim for service connection and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it speaks to a link between the Veteran's current disability and his military service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


B.  Service Connection on the Merits

The Veteran contends that his bilateral hearing loss is the result of his in-service acoustic trauma, specifically noise related to his training on the firing range, his duties as a signal man on an aircraft carrier, and sleeping below a catapult while on board the aircraft carrier.  

In addition to the basic legal authority noted above,  the Board notes that, specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a) . See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The report of the November 1960 service discharge examination notes that the Veteran's hearing was 15/15 bilaterally on whispered voice testing.  A Medical History Report completed by the Veteran that same month noted normal hearing and no problems or treatment for his ears.  

The Veteran's DD Form 214 listed his military occupation as deck cadet.  The Veteran was also noted to have been aboard the USS Ranger.  

Private treatment records from Dr. Chisholm dated in January 1989 noted left ear tinnitus without hearing fluctuation or disequilibrium.  In February 1991, Dr. Chisholm again noted no hearing fluctuation or disequilibrium.  In September 2000, the Veteran's repeat hearing acuity showed 25 decibel or better hearing at all levels.  

A private hearing evaluation from St. Joseph's Ear, Nose and Throat Clinic dated in April 2006 revealed the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
35
55
50
60
LEFT
20
45
45
65
60

The audiologist opined that the Veteran's history of noise exposure from aircraft in military service more than likely contributed to his hearing loss.  

In an April 2006 letter, Dr. Chisholm noted that he had cared for the Veteran for many years, becoming quite familiar with his health history.  He opined that, on a more probable than not basis, the Veteran's ongoing auditory acuity is likely a consequence of serving on the deck of an aircraft carrier.  

The report of a June 2006 VA examination reflects the Veteran's reports of difficulty hearing television programs, his wife's voice or when not looking at the speaker's face.  The Veteran reported his service on an aircraft carrier as a signal man, sleeping below a catapult and his use of rifles in basic training.  The Veteran reported some post-service occupational noise exposure as a truck driver for eleven years, but he noted that he mostly worked as the owner of a vending machine business.  The examiner diagnosed moderately severe high frequency sensorineural hearing loss in both ears.  The examiner noted that service medical records were negative for any complaint of hearing loss.  He further noted the Veteran's treatment by Dr. Chisholm, which showed normal hearing in 2000 and the Veteran's initial complaint of hearing loss in 2006.  The examiner therefore opined that the Veteran's hearing loss is less likely than not caused by or related to his military service.  

Records from St. Joseph's Ear, Nose and Throat Clinic dated in April 2010 noted gradual progression of the Veteran's hearing loss since his previous 2006 audiological evaluation.  The Veteran reported no significant exposure to noise throughout his work history.  The physician diagnosed sensorineural hearing loss.  He opined that on a more probable than not basis the Veteran has sensorineural hearing loss as a result of his noise exposure while working in the military based on his history.  The physician noted that this could not be affirmed because the Veteran had no formal audiometric  testing at the time of his discharge from the military.  He further noted that the Veteran's hearing loss was more severe than he could attribute to presbycusis alone.  

In May 2012, a VA examiner provided an opinion as to the nexus between the Veteran's current hearing loss and his noise exposure in service.  The examiner noted that, in her opinion, the whispered voice and spoken voice tests used to evaluate the Veteran's hearing in service are not accurate assessments of high frequency hearing sensitivity.  She noted the Veteran's service occupation of deck cadet and signalman and reported that such occupations had a moderate probability for exposure to hazardous noise.  The examiner opined that the Veteran's current hearing loss is less likely than not related to his military service noise exposure.  This was based on Dr. Chisholm's treatment records which reported normal hearing thresholds in September 2000.  The examiner also based her opinion on a January 12, 2012 edition of the American College of Occupational and Environmental Medicine, which found insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued and that it is unlikely that such delayed effects occur.  

In June 2010, the Veteran also submitted a study of hearing protection usage in the Navy.  The study noted that when hearing protection consisting of earplugs and a cranial helmet were properly worn, approximately 30 decibels of noise attenuation was provided.  The study also reported that the U.S. Department of Defense set 85 decibels as the safe noise exposure limit for an eight-hour time period.  It was reported that high-performance jet aircraft used by the Navy produce 130 to 150 decibel noise and that on a typical busy day a flight deck crewperson is exposed to approximately 60 launches and 60 recoveries on an aircraft carrier.  

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has reported he was exposed to noise from rifles during basic training and while working on an aircraft carrier.  Given the circumstances of the Veteran's duties in service as well as the research he provided, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

Notwithstanding the above, the report of the Veteran's service discharge examination reflects hearing of 15/15 bilaterally.  With respect to post-service medical records, the first evidence of a diagnosis of bilateral hearing loss was in April 2006.  As noted above, there is nothing in the Veteran's service records to indicate bilateral hearing loss had its onset during service or shortly after service.  Rather, medical evidence from January 1989 to September 2000 indicated normal hearing.  The first medical evidence of such a disability was in 2006, approximately 46 years after the Veteran separated from service.  Such period is well beyond the one-year period for establishing service connection for an organic disease of the nervous system-to include hearing loss-on a presumptive basis.  See 38 C.F.R. § 3.307(a)(3).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran generally alleged a continuity of symptoms of gradual diminished hearing.  However, such is not supported by the objective evidence of record in the record.  In fact, medical treatment records going back to January 1989 and until April 2006 revealed normal hearing.  As these records document medical treatment prior to the filing of the instant claim, they are considered more probative than the Veteran's later statement noting a continuity of symptoms made during the pendency of this claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).  In light of the evidence of record, any assertions as to the continuity of symptoms of diminished hearing advanced in furtherance of the appeal are deemed not credible.  

Furthermore, on the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In this instance, for reasons discussed below, the Board finds the opinions from the VA examiners in June 2006 and May 2012 to be more probative in discussing this claim.

The June 2006 VA examiner declined to find a nexus between the Veteran's bilateral hearing loss and service, noting the Veteran's lack of complaints in service, initial complaint in 2006 and treatment records documenting prior normal hearing acuity in 2000.  Furthermore, the May 2012 VA examiner also declined to find a nexus, citing this same evidence and relying on a medical journal finding that hearing loss does not likely progress after noise exposure is discontinued.  As these opinions were based on examination of the Veteran and consideration of his documented medical history and assertions and supported by stated rationale, the Board accepts these opinions as probative of the medical nexus question.

By contrast, Dr. Chisholm opined in April 2006 that it was more probable than not that the Veteran's hearing loss was a consequence of serving on the deck of an aircraft carrier based on his case history.  However, this opinion included no discussion of the normal hearing evaluations made throughout the medical records, including in September 2000 and January 1983.  Dr. Chisholm further provided no explanation for his nexus findings.  A medical opinion which only contains data and conclusions and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two - "a medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  The April 2006 opinion is therefore afforded little, if any, probative weight.

Additionally, Dr. DeTar opined in his April 2010 opinion that the Veteran's hearing loss was more probable than not a result of his noise exposure while working in the military.  He based his opinion on the Veteran's history, though he noted that this could not be affirmed due to a lack of formal audiological testing at the time of discharge from service.  While a rationale was provided to support Dr. DeTar's opinion, he too did not take into account the Veteran's full medical history, to include the normal hearing reports prior to 2006.  Furthermore, Dr. DeTar also noted that the Veteran's hearing loss was more severe than could be attributed to presbycusis alone.  However, he provided no rationale or reasoning to support this conclusion.  Thus, Dr. DeTar's April 2010 opinion is afforded little probative weight.  

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current hearing loss is etiologically-related to  his in-service noise exposure-the matter upon which this claims turns-is not a matter  within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that  doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for bilateral hearing loss, and to this extent, the appeal is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


